Citation Nr: 0843169	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  00-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	J.A. Baxter Pearsall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material evidence 
was not submitted to reopen a claim of entitlement to service 
connection for a back disability (September 1998 Board 
decision).  In March 2004, the Board reopened the claim and 
remanded the matter for further evidentiary development.  The 
Board remanded the matter again in April 2007 so that all 
correspondence could be sent to the attorney who was 
appointed as the veteran's representative in January 2003.


FINDINGS OF FACT

The veteran's back condition is related to his active 
military service.


CONCLUSION OF LAW

The veteran's back condition was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 105, 1110, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.301, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service treatment records contain recurring 
complaints of low back pain.  There is indication that the 
veteran had back pain on more occasions than was specifically 
documented.  For instance, a January 1969 record indicates 
that the veteran continues to have back pain, and that he is 
still on meds.  The May 1970 separation examination 
summarizes by noting recurrent back pain, examinee's duty 
consists of heavy lifting.  Days after the separation 
examination, the veteran visited sick call.  The examiner 
noted two weeks of back ache.  The impression was muscle 
spasm but the notation also contains a question mark.  The 
treatment plan was heat three times per day.  Four days 
later, the examiner noted some left lumbar paravertebral 
tenderness with mild spasm.  The lumbo-sacral series was 
noted to be within normal limits and the impression was 
muscle strain.  No diagnostic studies were indicated.  The 
examiner ordered light duty for one week. 

The medical evidence indisputably presents a current 
diagnosis of back disability.  The October 2004 VA 
examination reports that the veteran uses a cane and appears 
to have pain while walking.  His lumbar spinal flexion was 
limited to 20 degrees, extension 10 degrees, and rotation 20 
degrees bilaterally.  He had difficulty lying flat on the 
examination table.

The veteran's claim was denied by the Board in September 1998 
because of a lack of evidence of a nexus between his current 
condition and injuries in service.  The Board now finds that 
the nexus evidence is in relative equipoise, and therefore, 
that the claim should be allowed. 

A December 1998 letter from Dr. Vines states that he 
remembers treating the veteran for a lower back condition in 
1970, following the veteran's separation from service.  Dr. 
Vines could not submit contemporaneous treatment records 
because they were purged.  Although this letter alone cannot 
establish a nexus, it shows a continuity of symptomatolgy.

In February 2007, Dr. Portante acknowledged in treatment 
notes that the veteran was having problems proving his claim 
with a 1994 opinion written by Dr. Portante.  To clarify the 
earlier opinion, Dr. Portante states that it is apparent to 
him after reviewing all the veteran's medical records that 
the veteran has had back problems dating back to his military 
service.  It is Dr. Portante's opinion that the veteran's 
back problems are just as likely as not to stem from military 
service.

The October 2004 VA examiner notes the veteran's history of 
back disability that began in service, but the examiner 
opines that it is not likely that his current condition is a 
direct consequence of the muscle spasms the veteran suffered 
while in the military.  The VA examiner's opinion is too 
narrow to rely upon.  The question is not whether the muscle 
spasms noted in the service treatment records caused the 
current back disability.  Muscle spasms were a symptom.  The 
military physicians did not make a full diagnosis while the 
veteran was in service.

Given the course of the veteran's treatment over the years 
and the opinion of Dr. Portante, enough evidence exists in 
the record to conclude that the veteran's current back 
disability is related to injuries he sustained while in 
service.  The claim is allowed.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal 
with regard to the one issue now before the Board.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

Entitlement to service connection for a back disability is 
granted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


